Citation Nr: 0218842	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for perforated tympanic 
membrane. 

(The issues of entitlement to an initial disability rating 
greater than 10 percent for tinnitus with episodic vertigo 
and entitlement to an initial compensable disability 
rating for bilateral hearing loss will be the subject of a 
later decision). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board is undertaking additional development on the 
issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  In addition, the 
Board is deferring action on the issue of entitlement to 
an initial disability rating greater than 10 percent for 
tinnitus with episodic vertigo, which will also be 
addressed in the later decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  There is no evidence of perforated tympanic membrane 
in service or competent evidence of current chronic 
residual from perforated tympanic membrane in service.  


CONCLUSION OF LAW

Service connection for perforated tympanic membrane is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
VCAA.  That is, by way of the July 1999 rating decision, 
September 1999 statement of the case, and July 2001 
supplemental statement of the case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his 
claim.  In addition, the RO readjudicated the claim 
pursuant to VCAA requirements in a September 2002 rating 
decision.  The September 2002 supplemental statement of 
the case set forth the regulations that implement and 
explain that statute's new notice and duty to assist 
provisions, including the portion explaining the 
respective responsibilities of the parties to identify and 
secure evidence relevant to an appeal.  Accordingly, the 
Board finds that the RO has afforded the veteran all 
notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

With respect to the duty to assist, the RO secured 
relevant VA examinations in 1999 and 2002, as well as all 
private medical records as identified and authorized by 
the veteran.  The claims folder also contains the 
veteran's service medical records.  There is no indication 
that there are pertinent VA treatment records or any 
additional relevant evidence outstanding.  Therefore, the 
Board finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
he has received all required notice and assistance, there 
is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The veteran seeks service connection for perforated 
tympanic membrane.  In his December 1998 statement and 
November 1999 hearing testimony, he alleges that a medic 
told him he had a punctured eardrum, which he sustained 
when an enemy artillery shell exploded next to him.  
However, review of service medical records finds no 
mention of perforated tympanic membrane.  In fact, the 
January 1946 report of physical examination at separation 
indicates that the veteran had perceptive deafness as a 
result of concussion, but that the tympanic membranes were 
intact.  Therefore, service connection may not be 
established basis on evidence of chronicity in service or 
continuity of symptomatology of disorder seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.    

The Board observes that the veteran alleges the incurrence 
of perforated tympanic membrane under combat conditions.  
Therefore, it may be possible to presume that he actually 
did suffer a perforated eardrum in service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 
F.3d 389 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  
However, even assuming that the veteran suffered a 
perforated tympanic membrane in service, the Board finds 
no competent evidence showing current chronic residual of 
the injury.  That is, private medical records are negative 
for any finding of abnormality of or associated with the 
tympanic membrane.  VA examination reports dated in 
January 1999 and April 2002 show that the tympanic 
membranes were normal.  There was no additional evidence 
of other disability related to perforated tympanic 
membrane.  Absent evidence of current disability that is 
related to service, service connection may not be 
established.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, the Board notes that the veteran attributes his 
hearing loss and tinnitus with vertigo to perforated 
tympanic membrane.  However, the record establishes that 
the hearing loss and tinnitus is related to acoustic 
trauma, rather than specifically to perforated tympanic 
membrane.  The veteran's personal, lay opinion as to 
whether he has any current disability resulting from 
perforated tympanic membrane in service is not competent 
medical evidence needed to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  In any event, each disability is already service-
connected and separately compensated.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  That is, there 
is simply no competent evidence of record showing a 
current chronic disability from perforated tympanic 
membrane in service.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for perforated tympanic membrane.  The appeal 
is denied.     


ORDER

Service connection for perforated tympanic membrane is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

